Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 1 of 32 Page ID #:209




    1   Sonia S. Waisman, Esq., State Bar No. 153010
        McCLOSKEY, WARING, WAISMAN & DRURY LLP
    2   1960 East Grand Avenue, Suite 580
        El Segundo, CA 90245
    3   Telephone No.: (310) 524-0400
        Facsimile No.: (310) 524-0404
    4   swaisman@mwwdlaw.com
    5   Attorneys for Plaintiffs The Standard Fire Insurance Company and
        Travelers Casualty and Surety Company
    6
        William J. Baron, Esq., State Bar No. 111288
    7   DUANE MORRIS LLP
        Spear Tower
    8   One Market Plaza, Suite 2200
        San Francisco, CA 94105-1127
    9   Telephone No.: (415) 957-3000
        Facsimile No.: (415) 957-3001
   10   wjbaron@duanemorris.com
   11   Attorneys for Plaintiff
        Great American Insurance Company of New York,
   12   formerly known as American National Fire Insurance Company
   13   John Conway, Esq., State Bar No. 179301
        AIWASIAN & ASSOCIATES
   14   725 S. Figueroa Street, Suite 1050
        Los Angeles, CA 90017
   15   Telephone No.: (213) 233-9650
        Facsimile No.: (213) 233-9651
   16   john.conway@mclolaw.com
   17   Attorneys for Plaintiffs
        Vigilant Insurance Company, Century Indemnity Company (as successor to
   18   CCI Insurance Company, as successor to Insurance Company of North America),
        Pacific Employers Insurance Company, and Federal Insurance Company
   19

   20                       UNITED STATES DISTRICT COURT
   21                      CENTRAL DISTRICT OF CALIFORNIA
   22   THE STANDARD FIRE                         Case No. 5:19-cv-02498 DSF (AFMx)
        INSURANCE COMPANY;
   23   TRAVELERS CASUALTY AND                    MEMORANDUM OF POINTS AND
        SURETY COMPANY;
   24   GREAT AMERICAN INSURANCE                  AUTHORITIES IN SUPPORT OF
        COMPANY OF NEW YORK,                      PLAINTIFFS’ MOTION FOR
   25   formerly known as American National       SUMMARY JUDGMENT OR, IN
        Fire Insurance Company; VIGILANT
   26   INSURANCE COMPANY;                        THE ALTERNATIVE, PARTIAL
        CENTURY INDEMNITY                         SUMMARY JUDGMENT
   27   COMPANY, as successor to CCI
        Insurance Company, as successor to
   28
        MEMORANDUM OF POINTS AND AUTHORITIES                          5:19-cv-02498-DSF (AFMx)
        DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 2 of 32 Page ID #:210




    1   Insurance Company of North America;
        PACIFIC EMPLOYERS                      Date:    May 18, 2020
    2   INSURANCE COMPANY; and                 Time:    1:30 p.m.
        FEDERAL INSURANCE                      Dept.:   7D
    3   COMPANY,
                                               Judge:   Honorable Dale S. Fischer
    4                           Plaintiffs,
    5         v.                               Action Filed: December 30, 2019
                                               Trial Date:   None Set
    6   ESTATE OF BETTY GOLDBERG,
        DECEASED and ESTATE OF
    7   AL GOLDBERG DECEASED, by and
        through their successor-in-interest,
    8   Daniel Rubin; 220 W. GUTIERREZ,
        LLC, a California limited liability
    9   company,
   10                            Defendants.
   11

   12   ///
   13   ///
   14   ///
   15   ///
   16   ///
   17   ///
   18   ///
   19   ///
   20   ///
   21   ///
   22   ///
   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28
        MEMORANDUM OF POINTS AND AUTHORITIES                        5:19-cv-02498-DSF (AFMx)
        DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 3 of 32 Page ID #:211




    1                                             TABLE OF CONTENTS
    2

    3   I.      INTRODUCTION ........................................................................................... 1
    4   II.     FACTS ............................................................................................................. 2
    5           A.       History of Property Ownership, Investigation and Past Litigation ...... 2
    6           B.       The History of Operations Involving PCE at the Property ................... 4
    7
                C.       The Underlying Lawsuits ...................................................................... 4
    8
                         1.        The Underlying Federal Action .................................................. 4
    9
                         2.        The Underlying State Action ...................................................... 5
   10
                D.       The Insurance Policies .......................................................................... 5
   11
        III.    LEGAL STANDARDS ................................................................................... 8
   12
                A.       The Standard for Summary Judgment .................................................. 8
   13
                B.       The Controlling Standard Under Probate Code §§ 550-555 ................ 8
   14
                C.       Burdens on Summary Judgment to Prove Applicability of Pollution
   15
                         Exclusion and Non-Applicability of “Sudden and Accidental”
   16
                         Exception............................................................................................. 10
   17

   18   IV.     LEGAL ARGUMENT .................................................................................. 11

   19           A.       The Pollution Exclusions in the Policies at Issue Bar Coverage

   20                    for the Underlying Lawsuits as a Matter of Law. ............................... 11

   21                    1.        It is undisputed that property damage alleged in the
   22                              Underlying Lawsuits resulted from the release of pollutants
   23                              and, therefore, falls within the scope of the pollution exclusion.11
   24                    2.        The record shows that Defendants lack evidence to establish
   25                              that the exception to the Pollution Exclusion applies............... 12
   26
                                   a.     The “sudden” and “accidental” exception applies
                                          only where the discharge was temporally abrupt and
   27
                                          was not a routine part of operations. ............................. 12

   28
                                                                     i
        MEMORANDUM OF POINTS AND AUTHORITIES                                                            5:19-cv-02498-DSF (AFMx)
        DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 4 of 32 Page ID #:212



                                 b.       Defendants cannot meet their burden by offering
    1                                     speculation of a “sudden and accidental” release;
                                           rather, Defendants must provide evidence establishing
    2                                     particular sudden and accidental releases of pollutants
                                          and prove those releases contributed substantially to
    3                                     causing property damage. .............................................. 14
    4                            c.       The record shows that Defendants cannot meet their
                                          burden of proving that the “sudden and accidental”
    5                                     exception applies. ........................................................... 16
                                          i.     Fact witness testimony shows no evidence that
    6                                            sudden and accidental spills caused an
                                                 appreciable amount of contamination during
    7                                            the Insurers’ policy periods. ................................ 16
    8                                     ii.    The only identified PCE “release” happened
                                                 after the most recent Policy expired in 1986 and,
    9                                            therefore, could not have resulted in property
                                                 damage (covered or otherwise) during the policy
   10                                            periods. ................................................................. 20
                                          iii. Defendants’ expert reports in the Underlying
   11                                            Federal Action provide no evidence of sudden
                                                 and accidental contaminant releases. .................. 21
   12
                                          iv.    The record contains no evidence that could
   13                                            create a material fact question. ........................... 24
   14   V.      CONCLUSION ............................................................................................. 25
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                                ii
        MEMORANDUM OF POINTS AND AUTHORITIES                                                      5:19-cv-02498-DSF (AFMx)
        DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 5 of 32 Page ID #:213




    1                                         TABLE OF AUTHORITIES
    2   Cases
    3
        Aeroquip Corp. v. Aetna Cas. & Sur. Co.
               26 F.3d 893 (9th Cir. 1994) .................................................................. 10, 12
    4   Aggio v. Estate of Aggio
               No. C 04-4357 PJH, 2008 WL 2491697 (N.D. Cal. June 19, 2008) ....... 8, 9
    5   American States Ins. Co. v. Sacramento Plating, Inc.
    6
               861 F. Supp. 964 (E.D. Cal. 1994) ....................................................... 13, 22
        Anderson v. Liberty Lobby, Inc.
    7          477 U.S. 242 (1986) ..................................................................................... 8
    8
        Aydin Corp. v. First State Ins. Co.
               18 Cal. 4th 1183 (1998) .......................................................................... 9, 10
    9   Buena Vista Mines, Inc. v. Industrial Indem. Co.
               87 Cal. App. 4th 482 (2001) ....................................................................... 20
   10   Cal. Dep’t of Toxic Substances Control v. Interstate Non-Ferrous Corp.
   11
               298 F. Supp.2d 930 (E.D. Cal. 2003) ........................................................... 8
        Celotex Corp. v. Catrett
   12          477 U.S. 317 (1986) ..................................................................................... 7
   13
        Cline v. Indus. Maint. Eng’g & Contracting Co.
               200 F.3d 1223 (9th Cir. 2000) ...................................................................... 8
   14   Escobedo v. Estate of Snider
               14 Cal. 4th 1214 (1997) ................................................................................ 9
   15   Estate of Betty Goldberg, Deceased, et al. v. Goss-Jewett Co., Inc., et al.
   16
               Case No. 5:14-cv-01872-DSF (SHx)
               2016 WL 7477726, n.2 (C.D. Cal. June 3, 2016) (ECF No. 398.) .............. 3
   17   Highlands Ins. Co. v. Aerovox Inc.
               (1997) 424 Mass. 226 [676 N.E.2d 801, 806] ............................................ 14
   18   Home Indem. Co. v. Hoechst Celanese Corp.
   19
               (1998) 128 N.C. App. 189 [494 S.E.2d 774, 784] ..................................... 14
        Lumbermens Mut. Cas. Co. v. Belleville Industries, Inc.
   20          938 F.2d 1423 (1st Cir. 1991) .................................................................... 13
   21
        Miller Marital Deduction Trust v. Estate of Dubois
               2018 WL 3245038 (E.D. Cal. July 2, 2018) ............ 9, 10, 11, 15, 20, 21, 23
   22   Pure Gold, Inc. v. Syntex (U.S.A.), Inc.
               739 F.2d 624 (Fed. Cir. 1984) .................................................................... 19
   23   Shell Oil Co. v. Winterthur Swiss Ins. Co.
   24
               12 Cal. App. 4th 715 (1993) ....................................................................... 12
        Smith v. Hughes Aircraft Co.
   25          22 F.3d 1432 (9th Cir. 1993) .......................................................... 12, 13, 22
   26
        Standun, Inc. v. Fireman’s Fund Ins. Co.
               62 Cal. App. 4th 882 (1998) ....................................................................... 12
   27   State of Cal. v. Allstate Ins. Co.
               45 Cal. 4th 1008 (2009) ...................................................... 10, 11, 12, 14, 20
   28
                                                                iii
        MEMORANDUM OF POINTS AND AUTHORITIES                                                     5:19-cv-02498-DSF (AFMx)
        DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 6 of 32 Page ID #:214




    1   Stewart v. Bohnert
             101 Cal. App. 3d 978 (1980) ........................................................................ 9
    2

    3

    4   Statutes
    5   42 United States Code section 9601(14) .............................................................. 10
    6
        California Health & Safety Code section 25281(g) ............................................. 10
    7

    8   California Probate Code section 550 .................................................................. 2, 8
    9
        California Probate Code section 552 ...................................................................... 2
   10

   11   California Probate Code section 553 .................................................................. 2, 8
   12
        California Probate Code section 554 .................................................................. 2, 8
   13

   14   California Probate Code section 721 ...................................................................... 8
   15
        California Probate Code sections 550-555 ................................................. 1, 4, 5, 8
   16

   17

   18   Rules
   19   Federal Rules of Civil Procedure Rule 56(a) ......................................................... 8
   20
        Federal Rules of Civil Procedure Rule 56(f) ........................................................ 22
   21

   22

   23

   24

   25

   26

   27

   28
                                                             iv
        MEMORANDUM OF POINTS AND AUTHORITIES                                                 5:19-cv-02498-DSF (AFMx)
        DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 7 of 32 Page ID #:215




    1           Plaintiffs THE STANDARD FIRE INSURANCE COMPANY (“Standard
    2   Fire”), TRAVELERS CASUALTY AND SURETY COMPANY (“Travelers”),
    3   GREAT AMERICAN INSURANCE COMPANY OF NEW YORK, formerly known
    4   as American National Fire Insurance Company (“Great American”), VIGILANT
    5   INSURANCE COMPANY (“Vigilant”), and CENTURY INDEMNITY
    6   COMPANY, as successor to CCI Insurance Company, as successor to Insurance
    7   Company of North America (“Century”), PACIFIC EMPLOYERS INSURANCE
    8   COMPANY (“PEIC”), and FEDERAL INSURANCE COMPANY (“Federal”)
    9   (collectively “Plaintiffs” or “Insurers”), submit this Memorandum of Points and
   10   Authorities in support of their Motion for Summary Judgment or, in the alternative,
   11   Partial Summary Judgment.
   12                                  I.    INTRODUCTION
   13           The Insurers brought this action seeking a judicial determination and
   14   declaration that they, and each of them, owe no duty to indemnify in connection with
   15   two underlying lawsuits arising out of alleged environmental contamination. The
   16   Defendants in this case – the Estate of Betty Goldberg, Deceased, and Estate of Al
   17   Goldberg, Deceased (collectively, the “Goldberg Estates”), and 220 W. Gutierrez,
   18   LLC (“Gutierrez LLC”) – filed the underlying actions in federal and state courts
   19   against the Insurers’ policyholders, including a suspended dry cleaning supply
   20   corporation (“Goss-Jewett”), certain living former officers and directors of Goss-
   21   Jewett, and the estates of various deceased alleged past officers, directors and/or
   22   shareholders of Goss-Jewett, including the Estate of Robert W. Schack, Deceased
   23   and the Estate of Benjamin F. Fohrman, Deceased (collectively, the “Underlying
   24   Estate Defendants”).
   25           The Goldberg Estates and the Gutierrez LLC seek to recover from the Insurers
   26   in the underlying lawsuits, by suing the Underlying Estate Defendants “to the extent
   27   of [the] estate’s assets … pursuant to California Probate Code §§ 550 through 555 to
   28
                                                  1
        MEMORANDUM OF POINTS AND AUTHORITIES                              5:19-cv-02498-DSF (AFMx)
        DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 8 of 32 Page ID #:216




    1   establish the decedent’s liability for which he was protected by liability insurance
    2   policies.” (See, e.g., Case No. 5:14-cv-01872-DSF (SHx), ECF No. 1, Cmplt. ¶¶ 11,
    3   12.) Probate Code sections 550-555 permit a claimant to sue a decedent’s estate to
    4   access insurance covering the decedent’s liability (hereinafter, a “Section 550
    5   Claim”). Such proceedings “shall be in the name of the estate” (Cal. Prob. Code §
    6   552), and recovery is limited to damages “within the limits and coverage” of the
    7   applicable insurance. (Cal. Prob. Code § 554.) “The insurer may deny or otherwise
    8   contest its liability in an action under [Probate Code §§ 550-555] or by an
    9   independent action.” (Cal. Prob. Code § 553.) If the insurance policies in question
   10   do not cover the harm claimed by the plaintiff, a Section 550 Claim fails as a matter
   11   of law. (Cal. Prob. Code § 554.)
   12           Each of the insurance policies at issue contains a pollution exclusion that
   13   precludes coverage for the Underlying Estate Defendants’ alleged liability.
   14   Therefore, the claims asserted by the Goldberg Estates and the Gutierrez LLC under
   15   the Probate Code fail as a matter of law, and the Insurers are entitled to summary
   16   judgment in this action. In the alternative, this Motion seeks partial summary
   17   judgment as to Plaintiffs’ claims under each individual insurance policy at issue,
   18   based on the pollution exclusions in each respective policy.1
   19                                        II.    FACTS
   20   A.      History of Property Ownership, Investigation and Past Litigation
   21           Al and Betty Goldberg (the “Goldbergs”) acquired property at 220 West
   22   Gutierrez Street in Santa Barbara (the “Property”) in the 1960s. (UF No. 1.) They
   23   operated a dry cleaning supply business there under the name Tri-County Sales
   24   (“Tri-County”). (UF No. 2.) The Goldbergs later sold their interest in Tri-County,
   25   1
          This Motion is based on issues common to all of the policies at issue. Each Insurer
   26   may have other coverage defenses that may be unique to one or more of the policies.
        All such coverage defenses are not waived by this Motion, and each of the Insurers
   27   reserves all rights to subsequently address such issues if the case is not resolved on
        this Motion.
   28
                                                   2
        MEMORANDUM OF POINTS AND AUTHORITIES                               5:19-cv-02498-DSF (AFMx)
        DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 9 of 32 Page ID #:217




    1   but retained ownership of the Property. (UF No. 4.) In 1980, Tri-County was sold to
    2   Goss-Jewett, which continued to conduct the same business at the Property. (UF No.
    3   8.) In 1991, the Goldbergs transferred the Property to the Al Goldberg and Betty
    4   Goldberg Revocable Trust utd 1/2/91 (the “Goldberg Trust”), which owned the
    5   Property until 1996, when the Property was transferred to Betty Goldberg, who
    6   passed away in 2003. (UF Nos. 9-11.)
    7           In 1993, the California Regional Water Quality Control Board (“Water
    8   Board”) issued a Cleanup & Abatement Order to the Goldbergs, Goss-Jewett and
    9   Tri-County, directing them to investigate perchloroethylene (“PCE,” also known as
   10   “perc”) contamination at the Property and to develop a cleanup plan. (UF No. 12.)
   11   In 1994, the Goldbergs filed a lawsuit, captioned Goldberg v. Arns, et al., Case No.
   12   2:94-cv-03834 (the “1994 Action”), concerning the contaminated Property. (UF No.
   13   13.) That lawsuit remained dormant until March 2014, when counsel (Bret Stone)
   14   “purporting to represent (the deceased) Al and Betty Goldberg” “attempted to
   15   resurrect the long-dormant 1994 action.” (UF No. 14.) In 2014, the Court dismissed
   16   the 1994 Action for lack of prosecution. (UF No. 15.)
   17           In 2011, the Department of Toxic Substances Control (“DTSC”) took over
   18   supervision of the Property. (UF No. 16.) In 2012, DTSC issued an Imminent and
   19   Substantial Endangerment Order to Betty Goldberg, the Goldberg Trust and Goss-
   20   Jewett, but DTSC amended the Order in 2013 to remove Betty Goldberg and Goss-
   21   Jewett, leaving the Goldberg Trust as the sole responsible party. (UF No. 17.)
   22           In October 2013, the Goldberg Trust and Gutierrez LLC – the members of
   23   which are lawyers who filed the underlying federal court action in the name of the
   24   Goldberg Estates – executed a Purchase and Sale Agreement for the Property. (UF
   25   No. 18.) 2 Apparently later discovering that the Estate of Betty Goldberg, and not the
   26   2
          As this Court noted in the underlying federal action, “[d]espite being named as a
   27   plaintiff in this case, there is no evidence that an ‘Estate of Al Goldberg’ exists or has
        ever existed.” Estate of Betty Goldberg, Deceased, et al. v. Goss-Jewett Co., Inc., et
   28
                                                   3
        MEMORANDUM OF POINTS AND AUTHORITIES                               5:19-cv-02498-DSF (AFMx)
        DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 10 of 32 Page ID
                                  #:218



  1   Goldberg Trust, held title to the Property, their counsel changed the sale documents
  2   to state that the seller was the Estate of Betty Goldberg. (UF No. 19; Case No. 5:14-
  3   cv-01872-DSF (SHx), ECF No. 398, 2016 WL 7477726, *2.) Gutierrez LLC’s
  4   purchase of the Property from the Estate of Betty Goldberg was not consummated
  5   until the summer of 2016. (UF No. 20.)
  6   B.      The History of Operations Involving PCE at the Property
  7           Beginning in the 1960s, when the Goldbergs started the business, Tri-County
  8   sold PCE and other dry cleaning supplies at the Property. (UF No. 3.) Donald
  9   George purchased Tri-County in 1968, and owned the business until he sold it in
 10   1975 to his brother, Terrence George. (UF No. 43.) After Terrence’s death, Donald
 11   George negotiated the sale of Tri-County to Goss-Jewett in 1980. (UF No. 44.)
 12   Goss-Jewett continued to operate a dry cleaning supply business at the Property until
 13   1991.
 14           Before 1969, when an above-ground storage tank was installed, PCE was
 15   stored on the Property in 55-gallon drums. (UF No. 5.) Beginning in 1969, PCE was
 16   delivered to the Property by tanker truck and stored in the tank. (UF No. 6.) A
 17   second storage tank was later installed. (UF No. 7.)
 18   C.      The Underlying Lawsuits
 19           1.       The Underlying Federal Action
 20           In 2014, the lawyer members of the current Property owner, Gutierrez LLC,
 21   filed a federal court lawsuit in the names of the Goldberg Estates, “by and through
 22   their alleged successor in interest, Daniel Rubin.” (UF No. 21.) That suit is
 23   captioned Estate of Betty Goldberg, Deceased, et al. v. Goss-Jewett Company, Inc.,
 24   et al., Case No. 5:14-cv-01872-DSF (SHx) (“Underlying Federal Action”).
 25   ///
 26

 27   al., Case No. 5:14-cv-01872-DSF (SHx), 2016 WL 7477726, n.2 (C.D. Cal. June 3,
      2016) (ECF No. 398.)
 28
                                               4
      MEMORANDUM OF POINTS AND AUTHORITIES                             5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 11 of 32 Page ID
                                  #:219



  1           In that action, the Goldberg Estates assert claims against Goss-Jewett; certain
  2   living former officers, directors, and/or shareholders of Goss-Jewett; and the
  3   Underlying Estate Defendants. As to the latter, the Goldberg Estates assert claims to
  4   the extent of the estates’ assets “pursuant to California Probate Code §§ 550 through
  5   555 to establish the decedent’s liability for which he was protected by liability
  6   insurance policies.” (UF No. 22.)
  7           Certain of the Insurers are defending the Underlying Estate Defendants
  8   pursuant to Probate Code §§ 550 through 555, and defending certain living
  9   defendants, subject to reservations of rights. (UF No. 24.) Insurers Standard Fire,
 10   Great American, Century, and Vigilant intervened to defend claims against the
 11   suspended Goss-Jewett corporation, subject to reservations of rights. (UF No. 25.)
 12           2.       The Underlying State Action
 13           In December 2017, Gutierrez LLC filed a lawsuit in Santa Barbara County
 14   Superior Court captioned 220 W. Gutierrez, LLC v. Goss-Jewett & Co., Inc., et al.,
 15   Case No. 17cv05689 (“Underlying State Action”) against the same parties sued in
 16   the Underlying Federal Action, seeking the same recovery from the Insurers under
 17   Probate Code §§ 550 through 555 as in the Underlying Federal Action, but asserting
 18   state and common law causes of action as the alleged basis. (UF No. 26.) Subject to
 19   their reservations of rights, certain of the Insurers have defended various defendants
 20   in the Underlying State Action, which is currently stayed. (UF No. 27.)
 21   D.      The Insurance Policies
 22           The following primary liability policies were issued to Goss-Jewett & Co.,
 23   Inc., under which its executive officers were also insured, but only for their conduct
 24   while acting within the scope of their duties as such:
 25           ●        Vigilant policy number MP 5521 91 94 (11/1/82 to 11/1/83) (the
 26   “Vigilant Policy”);
 27   ///
 28
                                                  5
      MEMORANDUM OF POINTS AND AUTHORITIES                               5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 12 of 32 Page ID
                                  #:220



  1           ●        Great American policy number BP 6253073-00 (11/1/83 to 11/1/84)
  2   (the “Great American Policy”);
  3           ●        Standard Fire Insurance Company policy number 86 SM 887550
  4   (11/1/84 to 11/1/85) (the “Standard Fire Policy”); and
  5           ●        Insurance Company of North America policy number WDP D1 06 32
  6   36 5 (11/1/85 to 11/1/86) (the “Century Goss-Jewett Policy”). (UF No. 28.)
  7           The following primary liability policies were issued to Tri-County Sales, as to
  8   whom Defendants contend Goss-Jewett succeeds:
  9           ●        Pacific Employers Insurance Company (“PEIC”) policies RWP
 10   D01301354 (6/25/78-6/25/79), RWP D01307219 (6/25/79-6/25/80) (the “PEIC
 11   Policies”) (UF No. 28); and
 12           ●        Insurance Company of North America policy RWP D05785996
 13   (6/25/81-11/1/83) (the “Century Tri-County Policy). (UF No. 29.)
 14           Subject to the terms, conditions, and exclusions in each of the above-
 15   referenced policies, they provide general liability coverage for sums the insured is
 16   legally obligated to pay as damages because of property damage caused by an
 17   “occurrence,” but only if that damage takes place during the policy period. (UF No.
 18   30.) The Great American Policy and the Standard Fire Policy each defines
 19   “occurrence” to mean “an accident, including continuous or repeated exposure to
 20   conditions, which results in bodily injury or property damage neither expected nor
 21   intended from the standpoint of the insured.” (UF No. 31.)
 22           The Vigilant Policy, the Great American Policy, the Standard Fire Policy, the
 23   PEIC Policies and the first two years of the Century Tri-County Policy each contain
 24   a pollution exclusion barring coverage for:
 25               bodily injury or property damage arising out of the discharge,
 26               dispersal, release or escape of smoke, vapors, soot, fumes, acids,
 27               alkalis, toxic chemicals, liquids or gases, waste materials or other
 28
                                                  6
      MEMORANDUM OF POINTS AND AUTHORITIES                               5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 13 of 32 Page ID
                                  #:221



  1              irritants, contaminants or pollutants into or upon land, the atmosphere
  2              or any water course or body of water; but this exclusion does not apply
  3              if such discharge, dispersal, release or escape is sudden and
  4              accidental.
  5   (UF No. 32 (emphasis added).)
  6           The Century Goss-Jewett Policy and the 6/25/83 to 11/1/83 period of the
  7   Century Tri-County Policy contain a similar “Pollutants and Contaminants”
  8   Exclusion, providing in relevant part that Century “won’t protect against claims for
  9   contamination or pollution of the land, atmosphere, or any body of water, including
 10   underground natural water,” with an exception for “claims based on a sudden and
 11   accidental discharge or release of pollutants, contaminants or irritants.” (UF No. 33
 12   (emphasis added).)
 13           In addition to the above-referenced primary policies: During the period of the
 14   Great American Policy, Great American issued umbrella excess liability policy
 15   number PRO 6253058-00 to Goss-Jewett, subject to substantially the same pollution
 16   exclusion as in primary policy number BP 6253073-00 (though designated as
 17   Exclusion (g) in the umbrella policy) (UF Nos. 35 and 36); during the period of the
 18   Standard Fire Policy, Travelers, then known as The Aetna Casualty and Surety
 19   Company (“Aetna”) issued umbrella excess liability policy number 86 XS 344064 to
 20   Goss-Jewett, subject to substantially the same pollution exclusion as in the Standard
 21   Fire Policy (though designated as Exclusion (d) in the umbrella policy) (UF Nos. 37
 22   and 38); during the period of the Vigilant Policy, Federal issued excess policy
 23   number 7961-07-38 to Goss-Jewett, subject to substantially the same pollution
 24   exclusion as in the Vigilant Policy (UF Nos. 39 and 40); and during the period of the
 25   Century Goss-Jewett Policy, Century issued excess liability policy number XBC GO
 26   600534 to Goss-Jewett, which includes a pollution exclusion substantially similar to
 27   the exclusions at issue herein. (UF Nos. 41 and 42.) Each of these excess policies,
 28
                                                   7
      MEMORANDUM OF POINTS AND AUTHORITIES                                 5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 14 of 32 Page ID
                                  #:222



  1   like the primary beneath each of them, provide coverage only for covered property
  2   damage that takes place during the policy period. (UF No. 30.)
  3           Thus, each primary and excess policy discussed above (collectively, the
  4   “Policies”) only provides coverage if and to the extent pollution damage due to
  5   sudden and accidental discharges resulted during the policy period. (UF Nos. 30-33,
  6   36-42.)
  7                               III.   LEGAL STANDARDS
  8   A.      The Standard for Summary Judgment
  9           Summary judgment is appropriate if the evidence, viewed in the light most
 10   favorable to the non-moving party, shows there is no genuine issue as to any material
 11   fact. Fed. R. Civ. P. 56(a). The moving party has the initial burden of establishing the
 12   absence of a genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,
 13   322 (1986). If the moving party satisfies this burden, the non-moving party “must go
 14   beyond pleading and identify facts which show a genuine issue for trial.” Cline v.
 15   Indus. Maint. Eng’g & Contracting Co., 200 F.3d 1223, 1229 (9th Cir. 2000) (citing
 16   Celotex, 477 U.S. at 323-24). “[A] party opposing a properly supported motion for
 17   summary judgment may not rest upon the mere allegations or denials of his
 18   pleadings, but . . . must set forth specific facts showing there is a genuine issue for
 19   trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (internal quotation
 20   marks omitted). Summary judgment is warranted if the non-moving party “fails to
 21   make a showing sufficient to establish the existence of an element essential to the
 22   party’s case, and on which that party will bear the burden of proof at trial.” Cal.
 23   Dep’t of Toxic Substances Control v. Interstate Non-Ferrous Corp., 298 F. Supp. 2d
 24   930, 938-39 (E.D. Cal. 2003), citing Celotex, 477 U.S. at 322-23.
 25   B.      The Controlling Standard Under Probate Code §§ 550-555
 26           Probate Code §§ 550-555 allow recovery only “within the limits and
 27   coverage” of insurance that covers the decedents’ alleged liability. Cal. Prob. Code
 28
                                                 8
      MEMORANDUM OF POINTS AND AUTHORITIES                                5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 15 of 32 Page ID
                                  #:223



  1   § 554. A claimant in such an action “can prove entitlement to indemnity only by
  2   demonstrating actual coverage [not merely a potential for coverage] under the policy
  3   for the relief they seek.” Aggio v. Estate of Aggio, No. C 04-4357 PJH, 2008 WL
  4   2491697, *5 (N.D. Cal. June 19, 2008) (emphasis added).
  5           Probate Code § 553 provides that insurers may “deny or otherwise contest”
  6   coverage “in an action under this chapter or by an independent action.” Moreover, in
  7   a Section 550 Claim, the issue of insurance coverage is properly determined on
  8   summary judgment before a determination of the estates’ liability:
  9              [S]ince recovery against the estate … is limited to the available
 10              insurance coverage under Probate Code section 721 [the predecessor
 11              to section 550 et seq.], it would be futile to determine the question of
 12              liability in the abstract, before determining whether the policy covers
 13              such liability. The very quintessence of a summary judgment motion
 14              is to avoid the delay and expense of needless trials. In light of this
 15              purpose, it was clearly proper to allow the determination of insurance
 16              coverage before the determination of liability.
 17   Stewart v. Bohnert, 101 Cal. App. 3d 978, 991 (1980). See also Miller Marital
 18   Deduction Trust v. Estate of Dubois, 2018 WL 3245038 (E.D. Cal. July 2, 2018)
 19   (“Miller Marital Trust”) (where attorney Bret Stone represented plaintiffs in a
 20   Probate 550 Claim, the District Court rejected plaintiffs’ argument that liability must
 21   be decided before coverage was decided).3
 22

 23
      3
         In Miller Marital Trust, the Eastern District granted the defendant estates’ motions
      for summary judgment on the Section 550 Claims because the plaintiffs could not
 24   meet their burden of proving that contamination at issue was caused by a sudden and
      accidental release. Miller Marital Trust, 2018 WL 3245038 at *3-*7. In the same
 25   order, the court also denied plaintiff’s separate preliminary injunction motion. The
      court later granted reconsideration to address the preliminary injunction ruling as to
 26   one defendant. The court’s reconsideration of its prior order as to the injunction did
      not address the pollution exclusion ruling and has no bearing here. See Miller
 27   Marital Deduction Trust v. Estate of Dubois, No. 2:16-cv-01833-SB, 2018 WL
      4326462 (E.D. Cal. Sept. 10, 2018).
 28
                                                   9
      MEMORANDUM OF POINTS AND AUTHORITIES                                 5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 16 of 32 Page ID
                                  #:224



  1   C.      Burdens on Summary Judgment to Prove Applicability of Pollution
  2           Exclusion and Non-Applicability of “Sudden and Accidental” Exception
  3           Insurers have the burden of proving that a policy exclusion applies, and when
  4   the insurer makes that showing, the burden shifts to the policyholder to prove that an
  5   exception to the exclusion applies. Aydin Corp. v. First State Ins. Co., 18 Cal. 4th
  6   1183, 1188 (1998) (“Aydin”). The same burdens apply to a plaintiff’s effort to prove
  7   coverage for a decedent’s liability in a Section 550 Claim. See, e.g., Miller Marital
  8   Trust, supra, 2018 WL 3245038 at *3-*4, citing Escobedo v. Estate of Snider, 14
  9   Cal. 4th 1214, 1228 (1997); Estate of Aggio, supra, 2008 WL 2491697 at *5-*6
 10   (summary judgment for insurer of defendant estate granted where plaintiffs in a
 11   Section 550 Claim could not prove the claim was covered).
 12           As applied to the pollution exclusion, “once the insurer carries its burden of
 13   proving that the general pollution exclusion applies, the insured [i.e., the party
 14   seeking coverage] bears the burden of proving that the claim comes within the
 15   ‘sudden and accidental’ exception.” Aydin, supra, 18 Cal. 4th at 1194; see also
 16   Aeroquip Corp. v. Aetna Cas. & Sur. Co., 26 F.3d 893, 895 (9th Cir. 1994)
 17   (“Aeroquip”). At summary judgment, the party seeking coverage has the burden “to
 18   point to specific facts establishing a genuine dispute of material fact for trial. [Cite
 19   omitted.] Stated differently, the [Defendants here] must put forward evidence that
 20   would allow a reasonable jury to find the ‘sudden and accidental’ exception to the
 21   pollution exclusion applies.” Miller Marital Trust, supra, 2018 WL 3245038 at *4.
 22           When the pollution exclusion is read together with the policies’ other coverage
 23   requirements, the policyholder (or other party seeking coverage) also has the burden
 24   of showing that an identifiable sudden and accidental pollution event resulted in an
 25   appreciable amount of environmental contamination during the policy period. Id.;
 26   State of Cal. v. Allstate Ins. Co., 45 Cal. 4th 1008, 1037 (2009) (“State v. Allstate”).
 27

 28
                                                 10
      MEMORANDUM OF POINTS AND AUTHORITIES                                5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 17 of 32 Page ID
                                  #:225



  1                                  IV.   LEGAL ARGUMENT
  2   A.      The Pollution Exclusions in the Policies at Issue Bar Coverage for the
  3           Underlying Lawsuits as a Matter of Law.
  4           1.       It is undisputed that property damage alleged in the Underlying
  5                    Lawsuits resulted from the release of pollutants and, therefore, falls
  6                    within the scope of the pollution exclusion.
  7           The complaints in the Underlying Federal Action and the Underlying State
  8   Action (collectively, “Underlying Lawsuits”) allege that the Property is contaminated
  9   from releases of hazardous substances, including PCE. (RJN, Exh. BB, Cmplt. ¶¶ 30
 10   and 39; RJN, Exh. CC, Cmplt. ¶ 27.) In their complaint in the Underlying Federal
 11   Action, the Goldberg Estates acknowledged that PCE is “a toxic, long-lived, volatile
 12   chlorinated hydrocarbon and likely carcinogen,” and that “PCE and many of its
 13   degradation products … are each a hazardous substance as that term is defined by
 14   federal law, 42 U.S.C. § 9601(14), and state law, Cal. Health & Safety Code §
 15   25281(g), and are each a hazardous waste and solid waste as those terms are defined
 16   in federal law.” (See RJN, Exh. BB, Cmplt. ¶ 27.) PCE is a toxic chemical and a
 17   pollutant within the meaning of the pollution exclusion.
 18           The pollution exclusion in most of the Policies excludes coverage for
 19   “property damage arising out of the discharge, dispersal, release or escape of . . .
 20   toxic chemicals, liquids or gases, waste materials or other irritants, contaminants or
 21   pollutants into or upon land, the atmosphere or any water course or body of
 22   water….” (UF Nos. 32, 36, 38, 40, and 42.) The Pollutants and Contaminants
 23   Exclusion in the Century Goss-Jewett Policy and the 6/25/83 to 11/1/83 period of the
 24   Century Tri-County Policy bars claims for “contamination or pollution of the land,
 25   atmosphere, or any body of water, including underground natural water.” (UF No.
 26   33.) Thus, the pollution exclusions apply to bar coverage here.
 27

 28
                                                  11
      MEMORANDUM OF POINTS AND AUTHORITIES                               5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 18 of 32 Page ID
                                  #:226



  1           Accordingly, Defendants can only prevail on their claims in the Underlying
  2   Lawsuits if they carry their burden of showing that “sudden and accidental”
  3   contaminant discharges caused an appreciable amount of contamination during the
  4   Insurers’ respective policy periods. See, e.g., State v. Allstate, supra, 45 Cal. 4th at
  5   1037 (party seeking coverage must “identify particular sudden and accidental events
  6   and prove they contributed substantially” to contamination) (emphasis added);
  7   Miller Marital Trust, supra, 2018 WL 3245038 at *3-*7.
  8           2.       The record shows that Defendants lack evidence to establish that
  9                    the exception to the pollution exclusion applies.
 10                    a.   The “sudden” and “accidental” exception applies only where the
 11                         discharge was temporally abrupt and was not a routine part of
 12                         operations.
 13           The proper inquiry when evaluating the “sudden and accidental” exception is
 14   on the release of contaminants, and not on the resulting damage caused by the
 15   release; it is irrelevant whether the insured expected injury or damage to result. See,
 16   e.g., State v. Allstate, supra, 45 Cal. 4th at 1020 (“accidental” in the exception to the
 17   pollution exclusion means “an unexpected or unintended discharge, not unexpected
 18   or unintended damage”) (emphasis in original); Standun, Inc. v. Fireman’s Fund Ins.
 19   Co., 62 Cal. App. 4th 882, 889, 890 (1998) (pollution exclusion focuses on the
 20   discharge of pollutants, not on environmental damage caused by the discharge or
 21   whether the insured expected or intended any damage).
 22           The pollution exclusion applies unless the “discharge, dispersal, release or
 23   escape [of pollutants] is sudden and accidental.” (UF Nos. 32, 33, 36, 38, 40, and
 24   42.) California courts repeatedly and consistently hold that the “sudden and
 25   accidental” exception unambiguously includes an abrupt, temporal requirement, and
 26   ///
 27   ///
 28
                                                  12
      MEMORANDUM OF POINTS AND AUTHORITIES                                 5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 19 of 32 Page ID
                                  #:227



  1   that this policy wording does not permit coverage for gradual releases or ongoing
  2   releases that are part of routine operations.4
  3           In cases involving ongoing contaminant releases, California courts have
  4   rejected policyholder efforts to blame pollution losses on minor, sporadic, purported
  5   “sudden” discharges within a long history of routine, gradual releases of pollutants.
  6   For example, in Smith v. Hughes Aircraft Co., 22 F.3d 1432 (9th Cir. 1993), the
  7   Ninth Circuit affirmed summary judgment for the insurers on this issue, holding that:
  8              . . . Hughes’ argument that certain “sudden” polluting events partially
  9              caused the injuries to the Venezuela claimants also fails. These
 10              “sudden” polluting events caused TCE and other toxic chemicals to
 11              be dumped directly into Hughes’ unlined ponds. They occurred when
 12              the waste treatment plant broke down or was over-capacitated or when
 13              TCE was spilled onto the work floor and was pushed into a drain that
 14              bypassed the treatment plant. The district court properly rejected
 15              Hughes’ effort to “break down its long-term waste practices into
 16              temporal components in order to find coverage where the evidence
 17              unequivocally demonstrates that the pollution was gradual.
 18              Accordingly, we affirm the district court’s grant of summary
 19              judgment for the Insurers regarding the pollution exclusion.”
 20   Id. at 1438; see also American States Ins. Co. v. Sacramento Plating, Inc., 861 F.
 21   Supp. 964, 971 (E.D. Cal. 1994), aff’d w/o published op., 99 F.3d 1145 (9th Cir.
 22   1996) (summary judgment for insurer where “the ordinary splashing, spilling, and
 23   4
        See, e.g., Aeroquip, supra, 26 F.3d at 894 (“the ‘sudden and accidental’ exception
 24   to the pollution exclusion necessarily incorporates a notion of temporal brevity,”
      quoting approvingly from earlier Ninth Circuit case and affirming summary
 25   judgment for insurer); Shell Oil Co. v. Winterthur Swiss Ins. Co., 12 Cal. App. 4th
      715, 754-55 (1993) (“‘sudden’ necessarily contains a temporal element,” and
 26   “conveys the sense of an unexpected event that is abrupt or immediate in nature;”
      because the court held that “accidental” meant “unexpected and unintended,” it
 27   concluded that “sudden” must include a temporal connotation—i.e., “having a
      comparatively quick onset”—to give it any meaning beyond “accidental”).
 28
                                                  13
      MEMORANDUM OF POINTS AND AUTHORITIES                                 5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 20 of 32 Page ID
                                  #:228



  1   dripping of chemicals during the plating process occurred for years;” three identified
  2   incidents were not sufficient for the “sudden and accidental” exception to apply).
  3           As the District Court in Smith v. Hughes recognized, it is “‘illogical to believe
  4   that insurers intended through the sudden and accidental exception to buy into a risk’
  5   of insuring pollution-prone operations.” Smith v. Hughes Aircraft Co., 783 F. Supp.
  6   1222, 1231-32 (D. Ariz. 1991), quoting Lumbermens Mut. Cas. Co. v. Belleville
  7   Industries, Inc., 938 F.2d 1423 (1st Cir. 1991).
  8                    b.   Defendants cannot meet their burden by offering speculation
  9                         of a “sudden and accidental” release; rather, Defendants must
 10                         provide evidence establishing particular sudden and accidental
 11                         releases of pollutants and prove those releases contributed
 12                         substantially to causing property damage.
 13           As a matter of law, the Policies do not cover the claims in the Underlying
 14   Lawsuits unless Defendants can establish that the exception to the pollution
 15   exclusion applies. As the California Supreme Court has explained, the “sudden and
 16   accidental” exception does not apply unless policyholders (or any party seeking
 17   coverage) produce evidence of particular sudden and accidental releases that
 18   contributed substantially to the contamination at issue. State v. Allstate, supra, 45
 19   Cal. 4th at 1020. Mere speculation as to such release(s) is not sufficient:
 20              Cases have properly held against indemnity where the insured can
 21              make only “unsubstantiated claims of sudden and accidental
 22              discharges in the face of repeated, continuous discharges in the course
 23              of business.” ([South Macomb Disposal Authority v. American Ins.
 24              Co. (1997) 572 N.W.2d 686] at p. 705; see Travelers Casualty &
 25              Surety Co. v. Superior Court [(1998) 63 Cal. App. 4th 1440] at p.
 26              1460 [insured “must do more than point to possible” sudden and
 27              accidental events; it must show such events caused an “appreciable
 28
                                                  14
      MEMORANDUM OF POINTS AND AUTHORITIES                                 5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 21 of 32 Page ID
                                  #:229



  1              amount of environmental damage”]; Highlands Ins. Co. v. Aerovox
  2              Inc. (1997) 424 Mass. 226 [676 N.E.2d 801, 806] [insured must show
  3              sudden and accidental event caused “more than a de minimis amount
  4              of the damages for which it is now liable”]; Home Indem. Co. v.
  5              Hoechst Celanese Corp. (1998) 128 N.C. App. 189 [494 S.E.2d 774,
  6              784] [same].) Only if the insured can identify particular sudden and
  7              accidental events and prove they contributed substantially to
  8              causing indivisible property damage for which the insured bore
  9              liability is the insurer obliged to indemnify its insured for the entirety
 10              of the damages.
 11   State v. Allstate, supra, 45 Cal. 4th at 1037 (emphasis added). Thus, even if limited
 12   evidence of isolated incidents of unexpected releases exists, such evidence does not
 13   suffice to prove coverage in the context of a long history of ongoing, gradual
 14   pollution. Here, evidence of even limited releases causing harm is lacking.
 15           Defendants’ counsel (Mr. Stone) is well aware of these standards, having
 16   represented the plaintiffs in Miller Marital Trust, in which the Eastern District
 17   dismissed a Section 550 Claim on summary judgment based on the same pollution
 18   exclusion. That court rejected the plaintiffs’ effort to avoid summary judgment by
 19   presenting “nothing more than speculation,” such as expert opinions that were
 20   “speculative” or “circumstantial evidence of what may have happened at the
 21   Property,” as the plaintiffs “fail[ed] to identify any ‘particular sudden and accidental
 22   event’ that ‘contributed substantially’ to the contamination at issue in [that] case.”
 23   Miller Marital Trust, supra, 2018 WL 3245038 at *4, *7 (emphasis in original). As
 24   detailed below, the same insufficiencies and defects in evidence exist here,
 25   warranting the same result – the grant of summary judgment for the Insurers.
 26

 27

 28
                                                   15
      MEMORANDUM OF POINTS AND AUTHORITIES                                   5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 22 of 32 Page ID
                                  #:230



  1                    c.   The record shows that Defendants cannot meet their burden of
  2                         proving that the “sudden and accidental” exception applies.
  3                         i.   Fact witness testimony shows no evidence that sudden
  4                              and accidental spills caused an appreciable amount of
  5                              contamination during the Insurers’ policy periods.
  6           In the 1994 Action and again in the Underlying Federal Action, numerous fact
  7   witnesses have been deposed, and their testimony identified no particular incidents of
  8   PCE releases that could fall within the “sudden and accidental” exception to the
  9   pollution exclusion. Instead, witnesses have testified that there were ongoing minor
 10   drips and leaks that did not release contaminants to the environment, or there were
 11   expected releases caused by truck drivers who delivered PCE to the premises.5 The
 12   record is devoid of evidence that any sudden and accidental release caused any
 13   appreciable amount of contamination during the policy periods at issue.
 14           For example, Donald George (who was at the Property 1968-1980)6 testified in
 15   1994 that he was not aware of any spills or leaks of PCE at the Property. (UF No.
 16   45.) In 2015, he clarified and elaborated on his testimony. In the later deposition, he
 17   testified that PCE evaporates very quickly. (UF No. 46.) He added that although
 18   small drips of PCE from containers were routine and ongoing at the Property, any
 19   such small drips of PCE that leaked or dripped at the Property evaporated “just like
 20   that,” and he testified that in his experience no unevaporated PCE remained to be
 21   cleaned up as a result of such routine, ongoing dripping. (UF No. 48.) He further
 22   testified that he did not recall any large spills of PCE at the Property, and specifically
 23
      5
         As addressed in Section IV.A.2.c.ii, infra, one witness testified about an alleged
 24   PCE spill at the Property, but that witness began working at the Property after the
      last of the Policies had expired, and any such alleged spill after the policy period
 25   cannot give rise to coverage.
 26
      6
        More specifically, Donald George acquired Tri-County in 1968 and owned the
      business until he sold it to his brother, Terrence George, in 1975. (UF No. 43.)
 27   After the sale, Donald continued as a consultant to Tri-County, and negotiated the
      sale of Tri-County to Goss-Jewett in 1980. (UF No. 44.)
 28
                                                16
      MEMORANDUM OF POINTS AND AUTHORITIES                                5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 23 of 32 Page ID
                                  #:231



  1   testified that he had “no recollection of any spill that would be that large that it
  2   wouldn’t evaporate in a very short period of time, which it does.” (UF No. 47.)
  3           Donald George did recall that the tanker truck driver who delivered PCE to the
  4   Property, on behalf of the supplier, routinely discharged PCE into a sewer. (UF No.
  5   49.) Mr. George testified that after the driver filled the PCE tank at the Property, the
  6   driver laid the hose in the street with the end in a drain to the sewer, allowed any
  7   PCE in the hose to drain into the sewer, and then put the hose away:
  8           What I observed is that he would lay the hose out in the street, make
  9           sure it contained no residue, and then put it back in the truck.
 10                                             ***
 11           There was a drain to the sewer line right there.
 12           Q: He wouldn’t just put it in the street; he would put it in to the sewer line?
 13           A: That’s what I observed.
 14   (UF No. 49.) When asked whether he ever observed any PCE coming out of the hose
 15   when it was dragged back to the truck, Mr. George responded:
 16           If it would have been significant, it would have ruined the asphalt that
 17           was there. So whatever there was when he dragged it back would be
 18           drops of [PCE]. It would not have been gallons of [PCE].
 19   (UF No. 50.)
 20           Mr. George’s testimony reveals no sudden and accidental PCE releases at the
 21   Property during the time he was involved in the business between 1968 and 1980.
 22   To the contrary, his testimony indicates that any PCE releases from Tri-County or
 23   Goss-Jewett’s operations amounted to routine and ongoing dripping, involving such
 24   small amounts of PCE that it would immediately evaporate. (UF Nos. 46-50.) As a
 25   matter of law, any such releases are not sudden and accidental.
 26           Moreover, any PCE releases caused by the truck driver who regularly
 27   delivered PCE to the Property – and who purposely allowed PCE to drain from the
 28
                                                  17
      MEMORANDUM OF POINTS AND AUTHORITIES                                 5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 24 of 32 Page ID
                                  #:232



  1   delivery hose into the sewer – were both ongoing and deliberate, and thus neither
  2   sudden nor accidental within the meaning of the exception to the pollution exclusion.
  3   (UF Nos. 49 and 50.)
  4           Testimony of other fact witnesses also fails to provide any evidence of sudden
  5   and accidental releases causing damage during the Policy periods. For example,
  6   Flemming Andersson worked for Tri-County and then Goss-Jewett at the Property
  7   from 1979 until approximately 1991. (UF No. 51.) When asked whether he had
  8   occasion to observe nozzles from any of the tanks left on the ground rather than on a
  9   hook, he speculated that it would have happened, but had no specific recollection of
 10   any particular occasion when it happened, and he further stated, “that would have
 11   been part of the daily operation, and I don’t recall that.” (UF No. 52 (emphasis
 12   added).) Fleming Anderson further testified that that he knew of no spills at the
 13   Property. (UF No. 52.)
 14           Darold Merritt was vice-president of Goss-Jewett when it acquired Tri-County
 15   in 1980; he also became president and treasurer of Tri-County at that time. (UF No.
 16   53.) When asked whether he had heard “of any kind of accidents or mistakes made
 17   by employees” of Tri-County before he became involved in 1980, he said no. (UF
 18   No. 54.) Other than having been told by Mr. Stone of an unspecified employee
 19   interview in the 1990s “that related to any kind of spill of perc” at the Property, Mr.
 20   Merritt testified that he had not heard from anyone who worked at the Property about
 21   any PCE spills or overfill accidents at that location, and he himself had no
 22   recollection or knowledge of any accidents: “I know of no accidents happening [at
 23   the Property].” (UF No. 55 (emphasis added).)
 24           Other witnesses also testified that they had no knowledge of any spills of any
 25   kind, any overfills, loose hoses, or hoses left on the ground at the Property.7
 26   7
       See, e.g., UF No. 56: Testimony of Ray Hanacek, who started working at the
 27   Property in 1978; Testimony of Carol George, who handled Tri-County business and
      acted as president of the company in or about 1979-80 as executor of her ex-
 28
                                                18
      MEMORANDUM OF POINTS AND AUTHORITIES                               5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 25 of 32 Page ID
                                  #:233



  1           Thus, after extensive discovery in the 1994 Action and discovery over several
  2   years in the Underlying Lawsuits – now more than 33 years after the most recent
  3   Policy expired, the record is devoid of any evidence that could raise a fact question
  4   as to any alleged particular “sudden and accidental” release before or during the
  5   policy periods – let alone any particular release at any time that “contributed
  6   substantially” to causing the contamination at issue (see Section IV.A.2.c.ii, infra).
  7           Defendants have identified no evidence of a sudden and accidental pollution
  8   release within coverage under the exception to the pollution exclusion, and they have
  9   no plausible argument that any further discovery might reveal relevant new evidence
 10   on this issue.8 In the absence of such evidence, Defendants are not permitted to
 11   overcome this Motion by mere speculation of a sudden and accidental discharge.
 12   See, e.g., Fed. R. Civ. Proc., Rule 56(f); Pure Gold, Inc. v. Syntex (U.S.A.), Inc., 739
 13   F.2d 624, 627 (Fed. Cir. 1984) (“Summary judgment need not be denied merely to
 14   satisfy a litigant’s speculative hope of finding some evidence that might tend to
 15   support a complaint.” (Citation omitted.) As such, the testimony is devoid of any
 16   evidence necessary for Defendants to meet their burden to overcome this Motion.
 17   ///
 18   ///
 19   ///
 20   ///
 21

 22   husband’s estate (never heard about or saw any spills, overfills or tank leaks);
      Testimony of Betty Goldberg (testifying that there were never any spills of PCE or
 23   any other chemical at the Property); Testimony of Harlan “Buzz” Anderson
      (although he did not start working at the Property until 1987 – after all of the Policies
 24   had expired – he testified that he never heard about any overfills of the storage tanks
      or any container at the Property, any spill in the process of transferring from one
 25   container to another, any spotting chemicals falling at any time, any 55-gallon drum
      falling at any time, any forklift crashing into a 55-gallon drum, or anyone ever
 26   backing into the storage tanks with a delivery truck or forklift).
 27
      8
         Any other fact witnesses regarding operations at Tri-County and/or Goss-Jewett
      who have been identified are deceased. (UF No. 57.)
 28
                                                19
      MEMORANDUM OF POINTS AND AUTHORITIES                               5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 26 of 32 Page ID
                                  #:234



  1                        ii.   The only identified PCE “release” happened after the
  2                              most recent Policy expired in 1986 and, therefore, could
  3                              not have resulted in property damage (covered or
  4                              otherwise) during the policy periods.
  5           Numerous past employees of Tri-County and/or Goss-Jewett, all of whom
  6   worked at the Property, testified in the 1994 Action and/or in the Underlying Federal
  7   Action. There is only one witness who testified that he saw any actual PCE spill at
  8   the Property, and that witness first worked at the Property in 1987 – after the most
  9   recent Policy had expired on November 1, 1986. (UF No. 58-61.)
 10           Specifically, Harlan “Buzz” Anderson worked in Goss-Jewett’s warehouse at
 11   the Property from February 1987 until November or December of 1987. (UF No.
 12   60.) He testified that he witnessed only one overfill incident while he worked there.
 13   (UF No. 59.) To the extent any such incident witnessed by Buzz Anderson occurred,
 14   it could not have caused property damage during the policy period, as required under
 15   each of the Policies. (UF No. 58.)
 16           In any event, Buzz Anderson testified that the majority of the estimated five to
 17   seven gallons or less of PCE spillage was into the bed of the delivery truck, there was
 18   no pooling of PCE on the asphalt, and only a little bit trickled down to the ground.
 19   (UF No. 61.) He testified that the entire overfill incident lasted no more than the
 20   moments it took to run from his car to the truck, took no more than a minute or so to
 21   clean up with sawdust, and did not damage any of the goods that were already loaded
 22   in the truck (which was his main concern at the time) even though essentially all of
 23   the spill was in the truck and did not reach the ground. (Id.) And again, this
 24   incident occurred after the Policy periods. Thus, even if, arguendo, testimony
 25   regarding this alleged incident might suffice to raise a material fact question – which
 26   it does not, because the testimony does not show that PCE was released into the
 27   ground – as a matter of law such a release in 1987 or later could not have caused
 28
                                                20
      MEMORANDUM OF POINTS AND AUTHORITIES                               5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 27 of 32 Page ID
                                  #:235



  1   damage during the policy period of the policies that expired before 1987. See, e.g.,
  2   State v. Allstate, supra, 45 Cal. 4th at 1037 (no coverage unless policyholder or
  3   entity seeking coverage “can identify particular sudden and accidental events and
  4   prove they contributed substantially to causing indivisible property damage”)
  5   (emphasis added)); Buena Vista Mines, Inc. v. Industrial Indem. Co., 87 Cal. App.
  6   4th 482, 487 (2001) (a claim is not even potentially covered unless “the alleged harm
  7   occurred within the policy period . . . it is neither reasonable nor consonant with the
  8   terms of general liability policies to require insurers to cover liabilities based upon
  9   facts that did not occur until after the policy period”).
 10           Further, there is no record of Mr. Anderson or anyone else notifying any
 11   insurer, fire department, or environmental agency of this incident, as would have
 12   been required had a substantial release taken place. The absence of any such action
 13   speaks to the minimal nature of this supposed incident relative to the current alleged
 14   multi-million-dollar cleanup.
 15                        iii.   Defendants’ expert reports in the Underlying Federal
 16                               Action provide no evidence of sudden and accidental
 17                               contaminant releases.
 18           The Insurers anticipate that Mr. Stone will offer expert reports in an effort to
 19   avoid summary judgment, as he attempted in Miller Marital Trust. See Miller
 20   Marital Trust, supra, 2018 WL 3245038 at *5 (court rejected plaintiffs’ efforts to
 21   manufacture contrived evidence of covered “sudden and accidental” events).
 22           Here too, Defendants’ experts merely speculate, based on supposed
 23   conclusions about “ordinary business practices” or assumptions made decades after
 24   the fact, but with no firsthand knowledge of any particular sudden and accidental
 25   release, let alone a release that “contributed substantially” to pollution during any
 26   Insurer’s policy period. That is not sufficient to overcome this Motion.
 27

 28
                                                 21
      MEMORANDUM OF POINTS AND AUTHORITIES                                5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 28 of 32 Page ID
                                  #:236



  1           For example, in his 2016 expert report proffered by the Goldberg Estates in the
  2   Underlying Federal Action, Lee A. Swanger referred in large part to the “type” of
  3   releases, leaks and drippage that fact witnesses testified were part of routine
  4   operations. Swanger did not refer to any particular release, other than the alleged
  5   overfill incident in the truck bed, which – if it took place at all – happened in or after
  6   1987. (Declaration of Christopher Johnson (“Johnson Decl.”), ¶ 19; Appendix of
  7   Exhibits (“Appendix”), Exh. P (see, e.g., pp. 10-12).) And just like the reports that
  8   Mr. Stone presented in Miller Marital Trust speculating about alleged PCE releases
  9   during removal of a concrete slab, here Swanger also speculates about PCE releases
 10   from cracks in a concrete slab. (Id. at p. 11, ¶ 11).) Such speculation is no more
 11   sufficient to overcome summary judgment here than in Miller Marital Trust.
 12           Similarly, in the 2015 expert report of Scott Warner proffered by the Goldberg
 13   Estates in the Underlying Federal Action, he also speculated as to routine and
 14   repeated releases:
 15           From my experience, it is my opinion that the solvent solution
 16           containing PCE was likely released to the ground on numerous
 17           occasions during times of tank filling or distribution from the tank for
 18           customer sales. It is also my opinion that PCE solution was likely
 19           washed from equipment or filling devices during normal routine
 20           activities, which also would have resulted in PCE being distributed to
 21           the ground surface.
 22   (Johnson Decl., ¶ 20; Appendix, Exh. Q at p. 4.) This testimony is not based on
 23   evidence regarding actual events at the Property, but is mere speculation regarding
 24   what Warner asserts “likely” happened there. Moreover, even if this testimony had
 25   evidentiary support – which it does not – it would defeat Defendants’ position rather
 26   than support it. Any such testimony regarding “normal routine activities” paints a
 27   picture of ongoing, routine leaks and releases, each of an inconsequential nature that,
 28
                                                 22
      MEMORANDUM OF POINTS AND AUTHORITIES                                5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 29 of 32 Page ID
                                  #:237



  1   when taken together over decades, amounted to an ongoing systemic pollution
  2   problem that falls outside the exception to the pollution exclusion as a matter of law.
  3   See, e.g., Smith v. Hughes Aircraft Co., supra, 22 F.3d at 1438 (quoted above at p.
  4   13); American States Ins. Co. v. Sacramento Plating, Inc., supra, 861 F. Supp. at 971.
  5           Later in Warner’s report, he speculated, without any factual support, that:
  6                The general operations involved transferring the PCE dry cleaning
  7                solvent from the 5,000 gallon AST [above-ground storage tank] to
  8                trucks delivering it to customers . . . PCE was likely released in the
  9                area of the ASTs either through a breach in the tank, overfill of the
 10                tank, overfill of the tanker trucks, or other acts causing or
 11                permitting sudden and accidental discharges of hazardous wastes.
 12   (Appendix, Exh. Q at p. 11.) Once again, the expert is merely speculating. By
 13   stating that PCE was “likely” released through one or another hypothetical means, the
 14   report confirms that Warner is speculating and that he does not know how PCE
 15   actually was released. And his speculative “conclusion” that there had been a tank
 16   breach is further belied by the fact that no such incident was ever recorded or
 17   reported. Moreover, as in Miller Marital Trust, Warner’s use of the term “sudden
 18   and accidental” is vague and conclusory, and it is an improper legal conclusion to the
 19   extent Defendants argue that the term is used in accordance with California case law.
 20           The 2016 expert report of Jiann-Wen “Woody” Ju fares no better. His repeated
 21   use of the term “sudden” in his report (Appendix, Exh. O at pp. 3, 5) is vague and
 22   conclusory, and amounts to an improper legal conclusion. As a matter of law, it is
 23   not sufficient to meet Defendants’ burden of raising a question of material fact. Both
 24   of Ju’s hypothesized “damage mechanisms” rely on layers of speculation regarding
 25   what theoretically could have happened as a result of cracks in concrete (however
 26   caused), with no actual evidence of cracking. As in Miller Marital Trust, such
 27   speculation falls short of evidence of a “particular sudden and accidental event” and
 28
                                                    23
      MEMORANDUM OF POINTS AND AUTHORITIES                                   5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 30 of 32 Page ID
                                  #:238



  1   of proving that any such event “contributed substantially” to the contamination.9 As
  2   in Miller Marital Trust, the “issue with this theory” is that it is just a theory, and
  3   “with no evidence to support this theory, it amounts to nothing more than
  4   speculation.” Miller Marital Trust, supra, 2018 WL 3245038 at *5.
  5                       iv.    The record contains no evidence that could create
  6                              a material fact question.
  7           Even when the evidence is viewed in the light most favorable to Defendants,
  8   they cannot establish that the “sudden and accidental” exception to the pollution
  9   exclusion applies. Through three lawsuits and years of litigation and site
 10   investigation, Defendants have had ample opportunity to find evidence of a particular
 11   sudden and accidental event that contributed substantially to the contamination, if
 12   any such event had ever happened. But they have presented no such evidence. The
 13   record shows that Defendants lack evidence required to meet their burden of proof.
 14   In short, Defendants cannot show that the policies at issue cover the claims in the
 15   Underlying Lawsuits, and the Insurers are entitled to summary judgment.
 16   ///
 17   ///
 18

 19
      9
         Notably, when one of the fact witnesses (Ray Hanacek) was specifically
      questioned as to whether he saw or heard of any damage at the Property from a 1978
 20   earthquake in Santa Barbara shortly after he began working at the Property, he said
      no. (Johnson Decl., ¶ 10; Appendix, Exh. G, 67:5-18.)
 21       Mr. Stone even went so far as to present fact witnesses with documents from the
      Southern California earthquake data center in an extraordinary stretch to extract
 22   testimony that might support his expert’s speculation, but to no avail. See, e.g.,
      (Johnson Decl., ¶ 12; Appendix, Exh. I, 54:7-56:20. Witness Carol George testified
 23   that she did not recall ever seeing or hearing about flaws or punctures in the tanks or
      cracks in the concrete around them. (Id., 53:24-56:20.)
 24
           Buzz Anderson, who did not begin working at the Property until 1987, testified
 25   that he observed cracks in concrete around the tanks but stated that they were “[j]ust
      structural surface cracks in the foundation” and he did not see any caving in of the
 26   concrete around the tanks. (Johnson Decl., ¶ 13; Appendix, Exh. J, 76:24-77:17.)
      He testified that he never saw any staining of the concrete or asphalt around the
 27   tanks, and that he had never been told or heard about any cracks, leaks, defects or
      problems with the tanks. (Id., 76:8-10, 78:5-18.)
 28
                                                 24
      MEMORANDUM OF POINTS AND AUTHORITIES                                 5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 31 of 32 Page ID
                                  #:239


                                       V.     CONCLUSION
  1
              For all the foregoing reasons, the Insurers ask the Court to grant this Motion
  2
      and rule that the pollution exclusion in each of the policies at issue applies to negate
  3
      coverage thereunder for the claims in the Underlying Lawsuits.
  4
              In the alternative, if the Court determines that summary judgment is not
  5
      warranted as to all of the policies at issue, the Insurers ask the Court to grant partial
  6
      summary judgment as to each policy that the Court deems appropriate.
  7

  8
      Dated: March 25, 2020                 McCLOSKEY, WARING, WAISMAN &
  9                                          DRURY LLP
 10                                             By:/s/ Sonia S. Waisman
 11                                                    SONIA S. WAISMAN
                                                 Attorneys for Plaintiff
 12                                             THE STANDARD FIRE INSURANCE
                                                COMPANY and TRAVELERS
 13                                             CASUALTY AND SURETY COMPANY
 14
      Dated: March 25, 2020                 DUANE MORRIS LLP
 15
                                                By:/s/ William J. Baron
 16
                                                       WILLIAM J. BARON
 17
                                                 Attorneys for Plaintiff
 18                                             GREAT AMERICAN INSURANCE
                                                COMPANY OF NEW YORK, formerly
 19                                             known as American National Fire
                                                Insurance Company
 20
      Dated: March 25, 2020                 AIWASIAN & ASSOCIATES
 21

 22                                             By:/s/ John Conway
 23                                                    JOHN CONWAY

 24                                              Attorneys for Plaintiffs
                                                VIGILANT INSURANCE COMPANY;
 25                                             CENTURY INDEMNITY COMPANY, as
                                                successor to Insurance Company of North
 26                                             America; PACIFIC EMPLOYERS
                                                INSURANCE COMPANY; and
 27                                             FEDERAL INSURANCE COMPANY
 28
                                                 25
      MEMORANDUM OF POINTS AND AUTHORITIES                                5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
Case 5:19-cv-02498-DSF-AFM Document 24-1 Filed 03/25/20 Page 32 of 32 Page ID
                                  #:240



  1
                          ATTESTATION PER LOCAL RULE 5-4.3.4
  2
              The e-filing attorney hereby attests that concurrence in the filing of the
  3
      document has been obtained from each of the other signatories indicated by a
  4
      conformed signature (/s/) within this efiled document.
  5

  6
      Dated: March 25, 2020                DUANE MORRIS LLP
  7
                                                 By:/s/ William J. Baron
  8                                                     WILLIAM J. BARON
  9                                               Attorneys for Plaintiff
                                                 GREAT AMERICAN INSURANCE
 10                                              COMPANY OF NEW YORK, formerly
                                                 known as American National Fire
 11                                              Insurance Company
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 26
      MEMORANDUM OF POINTS AND AUTHORITIES                                5:19-cv-02498-DSF (AFMx)
      DM1\10997673.1
